Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Application 

The following is a Non-Final Office Action in response to communication received on 10/13/2020. Claims 1-20 have been examined in this application.  The Information Disclosure Statement (IDS) filed on behalf of this case on 12/23/2020, has been considered by the examiner. 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2020 has been entered.
Response to Amendments
3.	Applicant’s amendments to claims 1, 10, and 18-19 are acknowledged.
Response to Arguments
4.	Based on Applicant’s amendments and response (see remarks page 13) the previous objections to the claims have been withdrawn. 
5.	Based on Applicant’s amendments, Applicant’s arguments with respect to the previous grounds of rejection are moot in view of the new grounds of rejection presented in the office action below.  
	Specifically the Examiner relies on the newly cited prior art of Ben-Itzhak (United States Patent Application Publication Number: US 2015/0242470) that teaches providing software application recommendations in response to collected search, user history, and other users’ history correlated together and stored in a database (see paragraphs 0006, 0008, 0027-0028, 0064, and 0067) to teach applicant’s argued limitations.  Specifically the cited prior art of Ben-Itzhak teaches search results can be applications and storing collected correlations in a database and determining an application according to information in a database as detailed in the updated 103 rejections below in view of Applicant’s amendments. 
	Further, the Examiner finds it important to note, while the Examiner understands Applicant’s arguments that search engines that provide applications can be different from search engines that provide webpages, as evidenced by the new prior art cited by Examiner in this office action (see Ben-Itzhak United States Patent Application Publication Number: US 2015/0242470 in at least paragraphs 0006, 00010, 0030 that discuss additional application data parameters that need to be considered and analyzed 
	Rather Applicant’s claims recite analyzing a user’s and other users’ search history and corresponding interest or use of the then provided applications, to provide future applications that may be of interest to the user.  Specifically, Applicant’s claims do not recite specific software application analysis, and instead recite analysis that could performed on any search result not just an application.  So the Examiner interprets the recitation of application as recited in the amended claims to merely recite a specific type of search result, rather than a claim that is directed to specifically analyzing and providing recommendations related to specific software application functions and analysis. 
	Therefore the Examiner interprets a search engine providing search results based on a user’s and other users’ search history and corresponding interest or use of then provided search results (like that of the cited primary reference of Bennett (United States Patent Application Publication Number: US 2009/0282023)) to still be highly relevant to the pending claims as currently recited, even though the claims now recite the specific search result of a software application. 

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



7.	Claims 5-6, 8-9, 14-15, 17-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As per claim 5, Applicant recites as the recommendation search term at the end of the claim.  However previously Applicant recites the at least one recommendation term, in claims 5 and 1 therefore there is insufficient antecedent basis for the recommendation search term in the claim (e.g. it is not previously recited in the claim or the claim from which it depends).  For purposes of this examination, the Examiner will interpret the claim as follows: as the at least one recommendation 
	Further claim 6 that depends from claim 5 is rejected based on its dependency under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Further claims 8, 14, 17, and 20 recite substantially the same subject matter as discussed above and are accordingly rejected under the same grounds as detailed above along with dependent claims 9, 15, and 18. 
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-3 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (United States Patent Application Publication Number: US 2009/0282023) further in view of Ben-Itzhak (United States Patent Application Publication Number: US 2015/0242470).

	As per claim 1, Bennett teaches  A method comprising: (see paragraph
0010, note: This application is directed to apparatus and methods of operation that are further described in the following Brief Description of the Drawings, the Detailed Description of the Invention, and the claims. Other features and advantages of the various embodiments will become apparent from the following detailed description of the invention made with reference to the accompanying drawings)
	prior to receiving a current search term from a client of a search result releasing platform (see paragraphs 0019, 0022, and 0055.
	Paragraph 0019, note: That is, even when the user adds terms to or deletes terms from the original search string, the search server 169 continues to take into account prior search results and user interactions (maybe even from prior searches) along with original or any number of modified search strings and deliver refined search result pages to the user. The 
	obtaining, by at least one processor for each of a plurality of users, (see paragraph 0026, note: FIG. 1, the modules 171-177 may be software stored in memory and executed by a general purpose CPU or may be specific and dedicated hardware and/or software that may function solely to do the functions stated above in a secure and dedicated manner.).
	 a plurality of historical search terms entered by the user to the search result releasing platform during a first time period and, for each historical search term, one or more historical  accessed by user from the search result releasing platform in response to the historical search term; (see paragraphs 0019-0020.
	Paragraph 0019, note: FIG. 1 delivers web link lists (or other forms of search results) based upon prior search terms, prior search results, and user interactions with browser, data, or client device. Specifically, the search server 169 gathers and stores the prior search terms and results delivered to web browser of the client device 157 and utilize some or all of these prior search terms and results to exclude web links that a user of the client device 157 is likely not interested in. This process of pairing down provided search results by eliminating content that the user is not interested in seeing continues over an entire search session, and can progressively provide the user with more useful information as the server become more aware or "in tune" with what the user desired to see for search results. The search session constitutes a series of delivery of search result pages based on an original search string or any number of modifications of it. That is, even when the user adds terms to or deletes terms from the original search string, the search server 169 continues to take into account prior search results and user interactions (maybe even from prior searches) along with original or any number of modified search strings and deliver refined search result pages to the user. The refined search results will exclude web links that are similar to the ones that user historically or previously showed no interest in via previous search result pages or via previous search operations; and paragraph 0020, note: The search server 169 typically first identifies and sorts, without considering prior terms and results, search result web links based on popularity. In another embodiment, the first search could also be based on a prior user profile or search history for the user in the hope of refining the search on the first search attempt. In both cases and n response to a search string received from the client device's web browser, the server delivers a first search result page that is sorted on the basis of popularity. After delivery of this first search result page 
	separately obtaining, by the at least one processor, feature data of each of the plurality of historical search terms, each of the one or more historical search results on the search result releasing platform and each of a plurality of candidate search results on the search result releasing platform, (see paragraphs 0021 and 0037.
	Paragraph 0021, note: After some clicking of the 'next' or 'refine search' buttons on each of these first set of search result pages (resulting is potentially more user interaction search optimization), the user may modify the search string by adding a term to it, deleting a term from it, or changing the logical search construct (i.e., change a "and" to an "or" in the search information, etc). This new input to the search string results in a second set of search result pages, and the process to find this second set of search result pages may attempt to exclude web links that are similar to the web links in the first set of search result pages, and generating new list of sorted web links. Often, this is due to the fact that an assumption is made that the user is still looking for the same information they started looking for, and what was valuable or less valuable to them user when processing the old  information, the search terms, results and interaction gathering module may skip this part. However, it is often useful to gather search information not only in this current search session, but correlating user behavior to prior search sessions or the location/ context of the search for that user. For example, a user that is searching from work can be assumed to be looking for work related information. If that user is an auto mechanic, the search algorithm can favor auto repair related information instead of just popularity information when presenting the user with search data. If the user is searching from France, he may want more references written in the French language. If  coming from the physics building of a local university, the server may assume a certain set of content is desired relating to physics and education. If the user is searching after 6 PM at night, and most of the time the user is searching for the location of good local restaurants at that time, then the server can serve up content more toward that search motive. If the user is often looking for music MP3 files, the server can adjust searches accordingly. At the next block 331, the search support module provides user with popup window, providing questionnaire and choices intended to gather user's intentions regarding the current search. At a next block 335, the search support module 195 sends the gathered user interaction data, prior search results and search terms to the search server, when 'refine search' button is clicked or another event happens within the system).
the candidate search result including common search results (see Figure 7, note: common search results include ones that do not expressly include advertising for example mountain biking, tail rider view, routing with bicycle riders). 
and at least one of promotional search result or advertising search result to be recommended (see Figures 7 and 8. 
Figure 7, note: bicycles for sale and ABC.com Best Bicycle routes; and Figure 8, note: Top Bicycle ranking and mountain biking: ranks). 
and  the feature data being data combined from all of the plurality of users; training, by the at least one processor, the feature data according to a mining model;  and obtaining, by the at least one processor through mining using the trained feature data, for each of a plurality of candidate search results, on the search result releasing platform, at least one recommendation term corresponding to the candidate search result, and using the at least one recommendation term and the corresponding search result; and (see paragraphs 0055, 0032 and claims 5 and 17.
	Paragraph 0055, note: Basically, the algorithm taught herein can accelerate or collapse the entire field of relevant search terms down to more relevant and focused sub-sets of search terms in a short time by monitoring user interaction, user input, user profiles, user historical interests, etc., as they pertain to this search session, prior user search sessions, or prior Internet search sessions in this similar content space. As an example of the advantage of monitoring prior Internet search sessions in this similar content space, suppose a large earthquake had just hit India. People on the Internet are searching "earthquake damage." This search string may lead to generic popular earthquake science web sites on the Internet that are ranked high over a long time using general popularity indicators. However, if the server notices that in the last 6 hours, 90% of the users entering a search of this or similar scope wanted to see current news on the recent earthquake in India, the server can provide content to the user accordingly and with greater likelihood that the server is providing the user relevant content to the search requested, under current search conditions, realities, and environments. Therefore, in essence, a search protocol that is more cognoscente of user input and surrounding search content and history is much more likely to provide meaningful content to a user in faster and more user-friendly manner; paragraph 0032, note: The search result processing and refinement module 225 analyzes the gathered user interaction data, prior search terms, and/or prior search results and thus determines how to generate, sort/prioritize the web links of the subsequent search result pages; claim 5, note: wherein the second set of search result pages are also identified by processing one or more of: (i) user historical search data; (ii) a user profile giving (iii) current environment data that can help correlate the current user's search to searches recently performed by other users seeking similar information; and claim 17, note: wherein the prior interaction storing module accesses search information from similar searches recently performed by other users to help determine which search results would be of more interest to the user).
	in response to receiving the current search term from the client of the search result releasing platform: determining, by the at least one processor, one or more search results from the plurality of candidate search results according to the recommendation terms  and the current search term; and transmitting, by the at least one processor, a notification message of the one or more search results to the client application (see paragraphs 0032, 0053, and 0055.
	Paragraph 0032, note: The search result processing and refinement module 225 analyzes the gathered user interaction data, prior search terms, and/or prior search results and thus determines how to generate, sort/prioritize the web links of the subsequent search result pages; paragraph 0053, note: FIG. 8 is an exemplary block diagram illustrating snap shot of a second set of search result pages based on a search string delivered by a web browser wherein the second set of search result pages contains refined list of web links sorted on the basis of prior terms, results and user interactions and then preferably on secondary or additional consideration like popularity, presence or lack of presence in the prior search iterations for this search session, and rank in the prior search operation processing. The second set of search result pages result from modifying the search string after delivery of several search result pages based upon an original search string (first set of search result pages). For example, as illustrated in the snap shot of FIG. 7, the original search string may be 'top bicycle riders'. After scrolling through several search result pages containing web links sorted on the basis  the original search string by adding a term, resulting in a search string 'top bicycle riders ranking', as illustrated (italics indicating the added term). The user may add the terms 'ranking' hoping that the search server delivers web links that show top bicycle riders ranking in the world; and paragraph 0055, note: Basically, the algorithm taught herein can accelerate or collapse the entire field of relevant search terms down to more relevant and focused sub-sets of search terms in a short time by monitoring user interaction, user input, user profiles, user historical interests, etc., as they pertain to this search session, prior user search sessions, or prior Internet search sessions in this similar content space. As an example of the advantage of monitoring prior Internet search sessions in this similar content space, suppose a large earthquake had just hit India. People on the Internet are searching "earthquake dam age." This search string may lead to generic popular earthquake science web sites on the Internet that are ranked high over a long time using general popularity indicators. However, if the server notices that in the last 6 hours, 90% of the users entering a search of this or similar scope wanted to see current news on the recent earthquake in India, the server can provide content to the user accordingly and with greater likelihood that the server is providing the user relevant content to the search requested, under current search conditions, realities, and environments. Therefore, in essence, a search protocol that is more cognoscente of user input and surrounding search content and history is much more likely to provide meaningful content to a user in faster and more user-friendly manner).
	Examiner’s note: the Examiner interprets the broad limitation of "the recommendation terms" to include displaying constraints
While Bennett clearly teaches providing search results based on user history (including the current user and other users’ past history accessing or interaction with search results based application or search results are applications and further while Bennett clearly teaches using collected history data to provide targeted search results to users Bennett does not expressly teach (2) storing collected correlations in a database or more specifically as recited in claims and storing the at least one recommendation term and the corresponding application in an application database and determining an application according to information in the application database. 
However, Ben-Itzhak which is in the art of recommending software applications based on a user’s and other users’ interest and user patterns, to a specific user, as a result of a search (see paragraphs 0006-0008, 0064 and Figures 4-5) teaches (1) a search result can be an application or search results are applications (see paragraphs 0020, 0026, 0064, and 0069.
	Paragraph 0020, note: As discussed above, users can generally learn about new or existing software products by conducting Internet searches on their computers ( e.g., using a search engine, such as GOOGLE, via a web browser application installed on their computers). For example, if a user searches the keyword "antivirus", a search engine may return search results including web sites that contain information on anti-virus software products; paragraph 0026, note: above. In various embodiments, the usage parameters can additionally, or alternatively, include user inputs ( e.g., text data, such as search terms, keywords, URLs, etc.) entered into or submitted to the web browser application; paragraph 0064, note: In at least one embodiment, recommendation system 100 can be partially or fully implemented as one or more
background scripts tied to the operation of a web browser application (e.g., such as an extension of the GOOGLE CHROME BROWSER). Alternatively, recommendation 
	And (2) storing collected correlations in a database or more specifically as recited in claims and storing the at least one recommendation term and the corresponding application in an application database and determining an application according to information in the application database (see paragraphs 0067, 0012, 0028, and 0017.
	Paragraph 0067, note: Miner module 106 can also interface with inventory database 108 to identify software applications that are relevant to the extracted words or terms. In at least one embodiment, inventory database 108 can be configured as a relational database (e.g., a lookup table) containing words or terms indexed with information regarding corresponding software applications. Miner module 106 can query inventory database 108 with the extracted terms or words to retrieve information regarding matching software applications. In some embodiments, miner module 106 
108 via a separate module, such as inventory module 110; paragraph 0012, note: The method may additionally include recommending a software application ( or applications) belonging to the determined category. The recommended software application
(i.e., product) may be cataloged in a software-application inventory database; paragraph 0017, note: The system may include a database module for storing the collected usage parameters, and the database module may be configured to store rules applied by the miner to identify the potentially beneficial functionality, and/ or nominal values corresponding to one of the usage parameters;  paragraph 0028, note: The miner module can also interface with a software application inventory database ( e.g., similar to the inventory database described above) to identify software applications relevant to the search words or terms. The inventory database can be a relational database (e.g., a lookup table) containing words or terms indexed with information regarding associated software applications. The miner module can query the inventory database with some or all of the identified terms or words to retrieve information regarding matching software applications. In some embodiments, the miner module can be configured to interface directly with the inventory database. In other embodiments, the miner module can communicate with the inventory database via a separate module, such as the inventory module described above). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Bennett with the aforementioned teachings from Ben-Itzhak with the motivation of using a specific type of paragraphs 0020, 0026, 0064, and 0069) as well as providing a known way of storing related information in a database to be able to use the information later for determinations (see Ben-Itzhak paragraphs 0067, 0012, 0028, and 0017), when Bennett practically suggests as much by teaching providing search results to a user (see Bennett figures 7-8) and using the correlated or related information previously determined to be able to later provide search results (e.g. make a determination)(see Bennett paragraphs 0055, 0032 and claims 5 and 17) are both known. 

	As per claim 2, Bennett teaches    
	wherein each of the plurality of historical search terms is segmented into a plurality of keywords, (see paragraph 0043, note: FIG. 5 is a flow diagram illustrating certain functionality of the search server of FlG. 1 when search operations are performed by the system. The functionality of the search server begins at a block or step 507, when the search server receives a search string from the client device. The search string may contain one or more key words or terms, and a user at the client device enters this search string in a web browser by using a search server's web page. At a next block or step 509, the search server delivers a first search result page to a user or a client device containing first few ranks of sorted search results sorted on the basis of popularity. These search results are delivered to the client device's web browser or other software or hardware on the client device. Note that the first search result page and other search results pages may also be sorted on criteria other than popularity, such as prior other user interactions with the words of the search string).
	 and at least one keyword is extracted and used as the historical search term corresponding to the one or more historical search results (see paragraphs 0054 and 0028.

	Examiner's note: this limitation as currently recited in the claims reads on the user's whole search string.
While Bennett clearly teaches providing search results based on user history (including the current user and other users’ past history accessing or interaction with search results based applications. 
However, Ben-Itzhak which is in the art of recommending software applications based on a user’s and other user’s interest and user patterns, to a specific user, as a result of a search (see paragraphs 0006-0008, 0064 and Figures 4-5) teaches (1) a search result can be applications (see paragraphs 0020, 0026, 0064, and 0069.
	Paragraph 0020, note: As discussed above, users can generally learn about new or existing software products by conducting Internet searches on their computers ( e.g., using a search engine, such as GOOGLE, via a web browser application installed on their computers). For example, if a user searches the keyword "antivirus", a search engine may return search results including web sites that contain information on anti-virus software products; paragraph 0026, note: above. In various embodiments, the usage parameters can additionally, or alternatively, include user inputs ( e.g., text data, such as search terms, keywords, URLs, etc.) entered into or submitted to the web browser application; paragraph 0064, note: In at least one embodiment, recommendation system 100 can be partially or fully implemented as one or more
background scripts tied to the operation of a web browser application (e.g., such as an extension of the GOOGLE CHROME BROWSER). Alternatively, recommendation system 100 may be a standalone application configured to inter act with the browser application. Profiler module 102 of recommendation system 100 can be configured to monitor the usage parameters during usage of the browser application. In some embodiments, profiler module 102 can include one or more event handlers for detecting browser-related activities, including but not limited to user instructions to the browser 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Bennett in view of Ben-Itzhak with the aforementioned teachings from Ben-Itzhak with the motivation of using a specific type of search result (see Ben-Itzhak paragraphs 0020, 0026, 0064, and 0069), when Bennett practically suggests as much by teaching providing search results to a user (see Bennett figures 7-8) is known. 
As per claim 3, Bennett teaches    
	wherein the one or more historical search results are sorted according to a number of times the user has accessed each historical search result in a second time period (see paragraphs 0032, 0037, and 0020.
	Paragraph 0032, note: The prior interactions may include any of the user interactions with search results or searchable web pages/links, such as duration of a web page opening, content that was skipped by the user, number of clicks within a search result or web page, a recording of the type of content visited in the search results (video, PDF, text, pictures, ads, etc), the type of sub-links clicked on within search results, user input into the browser to assist in identification of valuable content,  can be used to determine user interests. This information, along with the search string information, and the generating and sorting subsequent web links and user interaction data, may be used to rapidly improve search result desirability to the user in shorter periods of time).
While Bennett clearly teaches providing search results based on user history (including the current user and other users’ past history accessing or interaction with search results based on inputted search queries), Bennett does not expressly teach as amended (1) a search result can be an application or search results can be applications. 
However, Ben-Itzhak which is in the art of recommending software applications based on a user’s and other user’s interest and user patterns, to a specific user, as a result of a search application or search results can be applications (see paragraphs 0020, 0026, 0064, and 0069.
	Paragraph 0020, note: As discussed above, users can generally learn about new or existing software products by conducting Internet searches on their computers ( e.g., using a search engine, such as GOOGLE, via a web browser application installed on their computers). For example, if a user searches the keyword "antivirus", a search engine may return search results including web sites that contain information on anti-virus software products; paragraph 0026, note: above. In various embodiments, the usage parameters can additionally, or alternatively, include user inputs ( e.g., text data, such as search terms, keywords, URLs, etc.) entered into or submitted to the web browser application; paragraph 0064, note: In at least one embodiment, recommendation system 100 can be partially or fully implemented as one or more
background scripts tied to the operation of a web browser application (e.g., such as an extension of the GOOGLE CHROME BROWSER). Alternatively, recommendation system 100 may be a standalone application configured to inter act with the browser application. Profiler module 102 of recommendation system 100 can be configured to monitor the usage parameters during usage of the browser application. In some embodiments, profiler module 102 can include one or more event handlers for detecting browser-related activities, including but not limited to user instructions to the browser application to navigate to URLs, and user entries of one or more search terms or keywords to the browser application's URL address bar or to an Internet search web page (e.g., GOOGLE or BING) loaded in the browser application's window; and  paragraph 0069, note: In this case, miner module 106 can, for example, access the 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Bennett in view of Ben-Itzhak with the aforementioned teachings rom Ben-Itzhak with the motivation of using a specific type of search result (see Ben-Itzhak paragraphs 0020, 0026, 0064, and 0069), when Bennett practically suggests as much by teaching providing search results to a user (see Bennett figures 7-8) is known. 
As per claim 10, Bennett teaches An apparatus comprising: (see paragraph 0026, note: A prior interaction storing module 175 stores the user interactions (from the prior search result pages in a given session) gathered from search terms, results, and interaction gathering module 195 in the client device 157. A search result processing and refinement module 177 analyzes the gathered user interaction data, prior search terms and results and arrives at conclusions regarding how to generate, sort/prioritize the web links of the subsequent search result pages. In FIG. 1, the modules 171-177 may be software stored in memory and executed by a general purpose CPU or may be specific and dedicated hardware and/or software that may function solely to do the functions stated above in a secure and dedicated manner).
at least one memory configured to store computer program code; and at least one processor configured to access the at least one memory and operate according to the computer program code, the computer program code including: (see paragraph 0026, note: A prior 
prior to receiving a current search term from a client of a search result releasing platform; (see paragraphs 0019, 0022, and 0055. 
Paragraph 0019, note: That is, even when the user adds terms to or deletes terms from the original search string, the search server 169 continues to take into account prior search results and user interactions (maybe even from prior searches) along with original or any number of modified search strings and deliver refined search result pages to the user. The refined search results will exclude web links that are similar to the ones that user historically or previously showed no interest in via previous search result pages or via previous search operations; paragraph 0022, note: In FIG. 1, a search terms, results, interaction gathering module 195 is incorporated into the client device's 157 web browser either via software, hardware, or a combination of added software and hardware to the client device 157. This module 195 ( also called a user interaction gathering module) gathers prior search terms, results and user interaction with the first and subsequent set of search result pages for a search operation, and may 
first obtaining code configured to cause at least one of the at least one processor to (see paragraph 0026, note: FIG. 1, the modules 171-177 may be software stored in memory and executed by a general purpose CPU or may be specific and dedicated hardware and/or software that may function solely to do the functions stated above in a secure and dedicated manner.)
	obtain, for each of a plurality of users, a plurality of historical search terms entered by the user to the search result releasing platform during a first time period and, for each historical search term, one or more historical search results accessed by the user from the search result releasing platform in response to the historical search term; (see paragraphs 0019-0020.
0019, note: FIG. 1 delivers web link lists (or other forms of search results) based upon prior search terms, prior search results, and user interactions with browser, data, or client device. Specifically, the search server 169 gathers and stores the prior search terms and results delivered to web browser of the client device 157 and utilize some or all of these prior search terms and results to exclude web links that a user of the client device 157 is likely not interested in. This process of pairing down provided search results by eliminating content that the user is not interested in seeing continues over an entire search session, and can progressively provide the user with more useful information as the server become more aware or "in tune" with what the user desired to see for search results. The search session constitutes a series of delivery of search result pages based on an original search string or any number of modifications of it. That is, even when the user adds terms to or deletes terms from the original search string, the search server 169 continues to take into account prior search results and user interactions (maybe even from prior searches) along with original or any number of modified search strings and deliver refined search result pages to the user. The refined search results will exclude web links that are similar to the ones that user historically or previously showed no interest in via previous search result pages or via previous search operations; and paragraph 0020, note: The search server 169 typically first identifies and sorts, without considering prior terms and results, search result web links based on popularity. In another embodiment, the first search could also be based on a prior user profile or search history for the user in the hope of refining the search on the first search attempt. In both cases and n response to a search string received from the client device's web browser, the server delivers a first search result page that is sorted on the basis of popularity. After delivery of this first search result page that is sorted on the basis of popularity, the search server 169 awaits for the clicking of one 
	second obtaining code configured to cause the at least one of the at least one processor to separately obtain feature data of each of the plurality of historical search terms, each of the one or more historical search results on the search result releasing platform and each of a plurality of candidate search results on the search result releasing platform, (see paragraphs 0021 and 0037.
	Paragraph 0021, note: After some clicking of the 'next' or 'refine search' buttons on each of these first set of search result pages (resulting is potentially more user interaction search optimization), the user may modify the search string by adding a term to it, deleting a term from it, or changing the logical search construct (i.e., change a "and" to an "or" in the search information, etc). This new input to the search string results in a second set of search result pages, and the process to find this second set of search result pages may attempt to exclude web links that are similar to the web links in the first set of search result pages, and generating new list of sorted web links. Often, this is due to the fact that an assumption is made that the user is still looking for the same information they started looking for, and what was valuable or less valuable to them user when processing the old  information, the search terms, results and interaction gathering module may skip this part. However, it is often useful to gather search information not only in this current search session, but correlating user behavior to prior search sessions or the location/ context of the search for that user. For example, a user that is searching from work can be assumed to be looking for work related information. If that user is an auto mechanic, the search algorithm can favor auto repair related information instead of just popularity information when presenting the user with search data. If the user is searching from France, he may want more references written in the French language. If  coming from the physics building of a local university, the server may assume a certain set of content is desired relating to physics and education. If the user is searching after 6 PM at night, and most of the time the user is searching for the location of good local restaurants at that time, then the server can serve up content more toward that search motive. If the user is often looking for music MP3 files, the server can adjust searches accordingly. At the next block 331, the search support module provides user with popup window, providing questionnaire and choices intended to gather user's intentions regarding the current search. At a next block 335, the search support module 195 sends the gathered user interaction data, prior search results and search terms to the search server, when 'refine search' button is clicked or another event happens within the system).
 the candidate search results including common search results  (see Figure 7, note: common search results include ones that do not expressly include advertising for example mountain biking, tail rider view, routing with bicycle riders).
and at least one of promotional search results or advertising search results to be recommended and the feature data being combined from all the plurality of users; (see Figures 7 and 8. 
Figure 7, note: bicycles for sale and ABC.com Best Bicycle routes; and Figure 8, note: Top Bicycle ranking and mountain biking: ranks). 
training code configured to cause the at least one of the at least one processor to train the feature data according to a mining model; and third obtaining code configured to cause the at least one of the at least one processor to obtain, through mining using the trained feature data, for each of a plurality of candidate search results on the search result releasing platform, at least one recommendation term corresponding to the candidate search result, and using the at least one recommendation term and the corresponding search result; and (see paragraphs 0055, 0032 and claims 5 and 17.
	Paragraph 0055, note: Basically, the algorithm taught herein can accelerate or collapse the entire field of relevant search terms down to more relevant and focused sub-sets of search terms in a short time by monitoring user interaction, user input, user profiles, user historical interests, etc., as they pertain to this search session, prior user search sessions, or prior Internet search sessions in this similar content space. As an example of the advantage of monitoring prior Internet search sessions in this similar content space, suppose a large earthquake had just hit India. People on the Internet are searching "earthquake damage." This search string may lead to generic popular earthquake science web sites on the Internet that are ranked high over a long time using general popularity indicators. However, if the server notices that in the last 6 hours, 90% of the users entering a search of this or similar scope wanted to see current news on the recent earthquake in India, the server can provide content to the user accordingly and with greater likelihood that the server is providing the user relevant content to the search requested, under current search conditions, realities, and environments. Therefore, in essence, a search protocol that is more cognoscente of user input and surrounding search content and history is much more likely to provide meaningful content to a user in faster and more user-friendly manner; paragraph 0032, note: The search result processing and refinement module 225 analyzes the gathered user interaction data, prior search terms, and/or prior search results and thus determines how to generate, sort/prioritize the web links of the subsequent search result pages; claim 5, note: wherein the second set of search result pages are also identified by (i) user historical search data; (ii) a user profile giving information about the user; and (iii) current environment data that can help correlate the current user's search to searches recently performed by other users seeking similar information; and claim 17, note: wherein the prior interaction storing module accesses search information from similar searches recently performed by other users to help determine which search results would be of more interest to the user).
	in response to receiving the current search term from the client of the search result releasing platform; determining code configured to cause the at least one of the at least one processor to determine one or more search results from the plurality of candidate search results according to the recommendation terms and the current search term; and  transmitting code configured to cause the at least one of the at least one processor to transmit, by at least one processor, a notification message of the one or more search results to the client application (see paragraphs 0032, 0053, and 0055.
	Paragraph 0032, note: The search result processing and refinement module 225 analyzes the gathered user interaction data, prior search terms, and/or prior search results and thus determines how to generate, sort/prioritize the web links of the subsequent search result pages; paragraph 0053, note: FIG. 8 is an exemplary block diagram illustrating snap shot of a second set of search result pages based on a search string delivered by a web browser wherein the second set of search result pages contains refined list of web links sorted on the basis of prior terms, results and user interactions and then preferably on secondary or additional consideration like popularity, presence or lack of presence in the prior search iterations for this search session, and rank in the prior search operation processing. The second set of search result pages result from modifying the search string after delivery of several search result pages  illustrated in the snap shot of FIG. 7, the original search string may be 'top bicycle riders'. After scrolling through several search result pages containing web links sorted on the basis of popularity ranks, the user may not find what is wanted and may modify the original search string by adding a term, resulting in a search string 'top bicycle riders ranking', as illustrated (italics indicating the added term). The user may add the terms 'ranking' hoping that the search server delivers web links that show top bicycle riders ranking in the world; and paragraph 0055, note: Basically, the algorithm taught herein can accelerate or collapse the entire field of relevant search terms down to more relevant and focused sub-sets of search terms in a short time by monitoring user interaction, user input, user profiles, user historical interests, etc., as they pertain to this search session, prior user search sessions, or prior Internet search sessions in this similar content space. As an example of the advantage of monitoring prior Internet search sessions in this similar content space, suppose a large earthquake had just hit India. People on the Internet are searching "earthquake dam age." This search string may lead to generic popular earthquake science web sites on the Internet that are ranked high over a long time using general popularity indicators. However, if the server notices that in the last 6 hours, 90% of the users entering a search of this or similar scope wanted to see current news on the recent earthquake in India, the server can provide content to the user accordingly and with greater likelihood that the server is providing the user relevant content to the search requested, under current search conditions, realities, and environments. Therefore, in essence, a search protocol that is more cognoscente of user input and surrounding search content and history is much more likely to provide meaningful content to a user in faster and more user-friendly manner).
	Examiner’s note: the Examiner interprets the broad limitation of "the recommendation terms" to include displaying constraints
application or search results can be applications  and further while Bennett clearly teaches using collected history data to provide targeted search results to users Bennett does not expressly teach (2) storing collected correlations in a database or more specifically as recited in claims and storing the at least one recommendation term and the corresponding application in an application database and determining an application according to information in the application database. 
However, Ben-Itzhak which is in the art of recommending software applications based on a user’s and other user’s interest and user patterns, to a specific user, as a result of a search (see paragraphs 0006-0008, 0064 and Figures 4-5) teaches (1) a search result can be an application or search results can be applications  (see paragraphs 0020, 0026, 0064, and 0069.
	Paragraph 0020, note: As discussed above, users can generally learn about new or existing software products by conducting Internet searches on their computers ( e.g., using a search engine, such as GOOGLE, via a web browser application installed on their computers). For example, if a user searches the keyword "antivirus", a search engine may return search results including web sites that contain information on anti-virus software products; paragraph 0026, note: above. In various embodiments, the usage parameters can additionally, or alternatively, include user inputs ( e.g., text data, such as search terms, keywords, URLs, etc.) entered into or submitted to the web browser application; paragraph 0064, note: In at least one embodiment, recommendation system 100 can be partially or fully implemented as one or more background scripts tied to the operation of a web browser application (e.g., such as an 
	And (2) storing collected correlations in a database or more specifically as recited in claims and storing the at least one recommendation term and the corresponding application in an application database and determining an application according to information in the application database (see paragraphs 0067, 0012, 0028, and 0017.
	Paragraph 0067, note: Miner module 106 can also interface with inventory database 108 to identify software applications that are relevant to the extracted words or terms. In at least one embodiment, inventory database 108 can be configured as a relational database (e.g., a lookup table) containing words or terms indexed with information regarding corresponding software applications. Miner module 106 can query inventory database 108 with the extracted terms or words to retrieve information regarding matching software applications. In some embodiments, miner module 106 
108 via a separate module, such as inventory module 110; paragraph 0012, note: The method may additionally include recommending a software application ( or applications) belonging to the determined category. The recommended software application
(i.e., product) may be cataloged in a software-application inventory database; paragraph 0017, note: The system may include a database module for storing the collected usage parameters, and the database module may be configured to store rules applied by the miner to identify the potentially beneficial functionality, and/ or nominal values corresponding to one of the usage parameters;  paragraph 0028, note: The miner module can also interface with a software application inventory database ( e.g., similar to the inventory database described above) to identify software applications relevant to the search words or terms. The inventory database can be a relational database (e.g., a lookup table) containing words or terms indexed with information regarding associated software applications. The miner module can query the inventory database with some or all of the identified terms or words to retrieve information regarding matching software applications. In some embodiments, the miner module can be configured to interface directly with the inventory database. In other embodiments, the miner module can communicate with the inventory database via a separate module, such as the inventory module described above). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Bennett with the aforementioned teachings rom Ben-Itzhak with the motivation of using a specific type of paragraphs 0020, 0026, 0064, and 0069) as well as providing a known way of storing related information in a database to be able to use the information later for determinations (see Ben-Itzhak paragraphs 0067, 0012, 0028, and 0017), when Bennett practically suggests as much by teaching providing search results to a user (see Bennett figures 7-8) and using the correlated or related information previously determined to be able to later provide search results (e.g. make a determination)(see Bennett paragraphs 0055, 0032 and claims 5 and 17) are both known. 
As per claim 11, Bennett teaches    
wherein each of the plurality of historical search terms is segmented into a plurality of keywords, (see paragraph 0043, note: FIG. 5 is a flow diagram illustrating certain functionality of the search server of FlG. 1 when search operations are performed by the system. The functionality of the search server begins at a block or step 507, when the search server receives a search string from the client device. The search string may contain one or more key words or terms, and a user at the client device enters this search string in a web browser by using a search server's web page. At a next block or step 509, the search server delivers a first search result page to a user or a client device containing first few ranks of sorted search results sorted on the basis of popularity. These search results are delivered to the client device's web browser or other software or hardware on the client device. Note that the first search result page and other search results pages may also be sorted on criteria other than popularity, such as prior other user interactions with the words of the search string).
	and at least one keyword is extracted and used as the historical search term corresponding to the one or more historical search results (see paragraphs 0054 and 0028.

	Examiner's note: this limitation as currently recited in the claims reads on the user's whole search string.
While Bennett clearly teaches providing search results based on user history (including the current user and other users’ past history accessing or interaction with search results based applications. 
However, Ben-Itzhak which is in the art of recommending software applications based on a user’s and other user’s interest and user patterns, to a specific user, as a result of a search (see paragraphs 0006-0008, 0064 and Figures 4-5) teaches (1) a search result can be applications (see paragraphs 0020, 0026, 0064, and 0069.
	Paragraph 0020, note: As discussed above, users can generally learn about new or existing software products by conducting Internet searches on their computers ( e.g., using a search engine, such as GOOGLE, via a web browser application installed on their computers). For example, if a user searches the keyword "antivirus", a search engine may return search results including web sites that contain information on anti-virus software products; paragraph 0026, note: above. In various embodiments, the usage parameters can additionally, or alternatively, include user inputs ( e.g., text data, such as search terms, keywords, URLs, etc.) entered into or submitted to the web browser application; paragraph 0064, note: In at least one embodiment, recommendation system 100 can be partially or fully implemented as one or more
background scripts tied to the operation of a web browser application (e.g., such as an extension of the GOOGLE CHROME BROWSER). Alternatively, recommendation system 100 may be a standalone application configured to inter act with the browser application. Profiler module 102 of recommendation system 100 can be configured to monitor the usage parameters during usage of the browser application. In some embodiments, profiler module 102 can include one or more event handlers for detecting browser-related activities, including but not limited to user instructions to the browser 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Bennett in view of Ben-Itzhak with the aforementioned teachings rom Ben-Itzhak with the motivation of using a specific type of search result (see Ben-Itzhak paragraphs 0020, 0026, 0064, and 0069), when Bennett practically suggests as much by teaching providing search results to a user (see Bennett figures 7-8) is known. 
As per claim 12, Bennett teaches    
	wherein the one or more historical search results are sorted according to a number of times the user has accessed each historical search result in a second time period (see paragraphs 0032, 0037, and 0020.
	Paragraph 0032, note: The prior interactions may include any of the user interactions with search results or searchable web pages/links, such as duration of a web page opening, content that was skipped by the user, number of clicks within a search result or web page, a recording of the type of content visited in the search results (video, PDF, text, pictures, ads, etc), the type of sub-links clicked on within search results, user input into the browser to assist in identification of valuable content,  can be used to determine user interests. This information, along with the search string information, and the generating and sorting subsequent web links and user interaction data, may be used to rapidly improve search result desirability to the user in shorter periods of time).
While Bennett clearly teaches providing search results based on user history (including the current user and other users’ past history accessing or interaction with search results based on inputted search queries), Bennett does not expressly teach as amended (1) a search result can be an application or search results can be applications. 
However, Ben-Itzhak which is in the art of recommending software applications based on a user’s and other user’s interest and user patterns, to a specific user, as a result of a search application or search results can be applications (see paragraphs 0020, 0026, 0064, and 0069.
	Paragraph 0020, note: As discussed above, users can generally learn about new or existing software products by conducting Internet searches on their computers ( e.g., using a search engine, such as GOOGLE, via a web browser application installed on their computers). For example, if a user searches the keyword "antivirus", a search engine may return search results including web sites that contain information on anti-virus software products; paragraph 0026, note: above. In various embodiments, the usage parameters can additionally, or alternatively, include user inputs ( e.g., text data, such as search terms, keywords, URLs, etc.) entered into or submitted to the web browser application; paragraph 0064, note: In at least one embodiment, recommendation system 100 can be partially or fully implemented as one or more
background scripts tied to the operation of a web browser application (e.g., such as an extension of the GOOGLE CHROME BROWSER). Alternatively, recommendation system 100 may be a standalone application configured to inter act with the browser application. Profiler module 102 of recommendation system 100 can be configured to monitor the usage parameters during usage of the browser application. In some embodiments, profiler module 102 can include one or more event handlers for detecting browser-related activities, including but not limited to user instructions to the browser application to navigate to URLs, and user entries of one or more search terms or keywords to the browser application's URL address bar or to an Internet search web page (e.g., GOOGLE or BING) loaded in the browser application's window; and  paragraph 0069, note: In this case, miner module 106 can, for example, access the 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Bennett in view of Ben-Itzhak with the aforementioned teachings rom Ben-Itzhak with the motivation of using a specific type of search result (see Ben-Itzhak paragraphs 0020, 0026, 0064, and 0069), when Bennett practically suggests as much by teaching providing search results to a user (see Bennett figures 7-8) is known. 

11.	Claims 4-5, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (United States Patent Application Publication Number: US 2009/0282023) further in view of Ben-Itzhak (United States Patent Application Publication Number: US 2015/0242470) further in view of Gupta et al. (United States Patent Application Publication Number: US 2009/0248486) further in view of Attenberg et al. (United States Patent Application Publication Number: US 2013/0282630).
As per claim 4, Bennett teaches    
	wherein the feature data of the each of the historical search terms comprises: a concentration degree with which the historical search term is entered by all of the plurality of users in a concentration time period; a length in words or characters of the historical search term; and a frequency with which the historical search term occurs among historical search terms entered by all of the plurality of users (see paragraphs 0055 and 0053.

	Examiner's note: length in words or characters of the historical search term reads under broadest reasonable interpretation on 6 hours or just reads on the search term imputed for exam pie "top bicycle riders" or "top bicycle riders ranking"
	Bennett in view of Ben-Itzhak does not expressly teach a number of times the historical search term is entered by all of the plurality of users in a measurement time period and a frequency with which the term occurs among a bag-of-words of all terms.
	However, Gupta which is in the art of providing content to users based on searches (see abstract) teaches a number of times the historical search term is entered by all of the plurality of users in a measurement time period (see paragraph 0063, note: At block 650 the service provider 130 may analyze the search history of each keyword related to the selected category. For example, the service provider 130 may count the number of times each keyword was searched for by one of the users 120AA-NA over a period of time, such as the last week.).
	Before the  effective filing date of the claimed invention it would have been obvious tor one of ordinary skill in the art to have modified Bennett in view of Ben-Itzhak with the aforementioned teachings tram Gupta with the motivation of collecting how many times a user searches a search term for data collection and usage purposes (see Gupta paragraph 0063), when Bennett practically suggests as much by teaching that the system collects what the users search, the percentage of those searches that are certain topics, and the time of those searches among all users (see Bennett paragraph 0055).
	Bennett in view of Ben-Itzhak in view of Gupta et al. does not expressly teach and a frequency with which the term occurs among a bag-of-words of all terms. 
	However, Attenberg et al. which is in the art of machine learning (see Figure 2) teaches and a frequency with which the term occurs among a bag-of-words of all terms (see paragraph 0027, note: For example, the feature extractor 208 analyzes text documents using a text processing module by extracting keywords from the text of documents. Keywords are identified by, for example, using a word occurrence frequency model ( colloquially described as "a bag-of-words" representation). Page 33 The most frequently occurring words, omitting articles, transitions, and the like, are selected as keywords. In other embodiments, the keyword identification includes using identified text fields, such as terms used in a title, a summary, an abstract, a first sentence of a paragraph, or other field occurring in the text document. In yet other 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Bennett in view of Ben-Itzhak in view of Gupta et al with the aforementioned teachings from Attenberg et al. with the motivation of using a commonly known technique in machine learning to extract information of importance (see Attenberg et al. paragraph 0027), when extracting information of importance based on frequency of occurrence is known (see Bennett paragraph 0055).
As per claim 5, Bennett teaches    
wherein the obtaining the at least one recommendation term comprises: for each historical search term, determining according to the feature data of the historical search term, whether the historical search term is valid; for each candidate search result, determining according to the feature data of the candidate search result and the feature data of each historical search result, at least one similar historical search result that is similar to the candidate search result; and using a valid historical search term corresponding to the at least one similar historical search result, as the recommendation search term (see paragraphs 0055, 0032 and claims 5 and 17.
	Paragraph 0055, note: Basically, the algorithm taught herein can accelerate or collapse the entire field of relevant search terms down to more relevant and focused sub-sets of search terms in a short time by monitoring user interaction, user input, user profiles,  by processing one or more of: (i) user historical search data; (ii) a user profile giving information about the user; and (iii) current environment data that can help correlate the current user's search to searches recently performed by other users seeking similar information; and claim 17, note: wherein the prior interaction storing module accesses search information from similar searches recently performed by other users to help determine which search results would be of more interest to the user).
application. 
However, Ben-Itzhak which is in the art of recommending software applications based on a user’s and other user’s interest and user patterns, to a specific user, as a result of a search (see paragraphs 0006-0008, 0064 and Figures 4-5) teaches (1) a search result can be an application (see paragraphs 0020, 0026, 0064, and 0069.
	Paragraph 0020, note: As discussed above, users can generally learn about new or existing software products by conducting Internet searches on their computers ( e.g., using a search engine, such as GOOGLE, via a web browser application installed on their computers). For example, if a user searches the keyword "antivirus", a search engine may return search results including web sites that contain information on anti-virus software products; paragraph 0026, note: above. In various embodiments, the usage parameters can additionally, or alternatively, include user inputs ( e.g., text data, such as search terms, keywords, URLs, etc.) entered into or submitted to the web browser application; paragraph 0064, note: In at least one embodiment, recommendation system 100 can be partially or fully implemented as one or more
background scripts tied to the operation of a web browser application (e.g., such as an extension of the GOOGLE CHROME BROWSER). Alternatively, recommendation system 100 may be a standalone application configured to inter act with the browser application. Profiler module 102 of recommendation system 100 can be configured to monitor the usage parameters during usage of the browser application. In some 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Bennett in view of Ben-Itzhak in view of Gupta et al. in view of Attenberg et al. with the aforementioned teachings from Ben-Itzhak with the motivation of using a specific type of search result (see Ben-Itzhak paragraphs 0020, 0026, 0064, and 0069), when Bennett practically suggests as much by teaching providing search results to a user (see Bennett figures 7-8) is known. 
As per claim 13, Bennett teaches    
	wherein the feature data of the each of the historical search terms comprises: a concentration degree with which the historical search term is entered by all of the plurality of users in a concentration time period; a length in words or characters of the historical search term; and a frequency with which the historical search term occurs among historical search terms entered by all of the plurality of users (see paragraphs 0055 and 0053.
	Paragraph 0055, note: Basically, the algorithm taught herein can accelerate or collapse the entire field of relevant search terms down to more relevant and focused sub 
	Examiner's note: length in words or characters of the historical search term reads under broadest reasonable interpretation on 6 hours or just reads on the search term imputed for exam pie "top bicycle riders" or "top bicycle riders ranking"
	Bennett in view of Ben-Itzhak does not expressly teach a number of times the historical search term is entered by all of the plurality of users in a measurement time period and a frequency with which the term occurs among a bag-of-words of all terms.
	However, Gupta which is in the art of providing content to users based on searches (see abstract) teaches a number of times the historical search term is entered by all of the plurality of users in a measurement time period (see paragraph 0063, note: At block 650 the service provider 130 may analyze the search history of each keyword related to the  times each keyword was searched for by one of the users 120AA-NA over a period of time, such as the last week.).
	Before the  effective filing date of the claimed invention it would have been obvious tor one of ordinary skill in the art to have modified Bennett in view of Ben-Itzhak with the aforementioned teachings tram Gupta with the motivation of collecting how many times a user searches a search term for data collection and usage purposes (see Gupta paragraph 0063), when Bennett practically suggests as much by teaching that the system collects what the users search, the percentage of those searches that are certain topics, and the time of those searches among all users (see Bennett paragraph 0055).
	Bennett in view of Ben-Itzhak in view of Gupta et al. does not expressly teach and a frequency with which the term occurs among a bag-of-words of all terms. 
	However, Attenberg et al. which is in the art of machine learning (see Figure 2) teaches and a frequency with which the term occurs among a bag-of-words of all terms (see paragraph 0027, note: For example, the feature extractor 208 analyzes text documents using a text processing module by extracting keywords from the text of documents. Keywords are identified by, for example, using a word occurrence frequency model ( colloquially described as "a bag-of-words" representation). Page 33 The most frequently occurring words, omitting articles, transitions, and the like, are selected as keywords. In other embodiments, the keyword identification includes using identified text fields, such as terms used in a title, a summary, an abstract, a first sentence of a paragraph, or other field occurring in the text document. In yet other embodiments, keywords are identified by identifying a name in the text, whether of an individual or an entity. These names are identified by using a reference database and/or 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Bennett in view of Ben-Itzhak in view of Gupta et al with the aforementioned teachings from Attenberg et al. with the motivation of using a commonly known technique in machine learning to extract information of importance (see Attenberg et al. paragraph 0027), when extracting information of importance based on frequency of occurrence is known (see Bennett paragraph 0055).
As per claim 14, Bennett teaches    
wherein the third obtaining code comprises: first determining subcode configured to cause the at least one of the at least one processor to, for each historical search term, determine according to the feature data of the historical search term, whether the historical search term is valid; second determining subcode configured to cause the at least one of the at least one processor to, for each candidate search result, determine according to the feature data of the candidate search result and the feature data of each historical search result, at least one similar historical search result that is similar to the candidate search result; and recommendation subcode configured to cause the at least one of the at least one processor to use a valid historical search term corresponding to the at least one similar historical search result, as the recommendation search term (see paragraphs 0055, 0032 and claims 5 and 17.
	Paragraph 0055, note: Basically, the algorithm taught herein can accelerate or collapse the entire field of relevant search terms down to more relevant and focused sub-sets of search terms in a short time by monitoring user interaction, user input, user profiles,  by processing one or more of: (i) user historical search data; (ii) a user profile giving information about the user; and (iii) current environment data that can help correlate the current user's search to searches recently performed by other users seeking similar information; and claim 17, note: wherein the prior interaction storing module accesses search information from similar searches recently performed by other users to help determine which search results would be of more interest to the user).
application. 
However, Ben-Itzhak which is in the art of recommending software applications based on a user’s and other user’s interest and user patterns, to a specific user, as a result of a search (see paragraphs 0006-0008, 0064 and Figures 4-5) teaches (1) a search result can be an application (see paragraphs 0020, 0026, 0064, and 0069.
	Paragraph 0020, note: As discussed above, users can generally learn about new or existing software products by conducting Internet searches on their computers ( e.g., using a search engine, such as GOOGLE, via a web browser application installed on their computers). For example, if a user searches the keyword "antivirus", a search engine may return search results including web sites that contain information on anti-virus software products; paragraph 0026, note: above. In various embodiments, the usage parameters can additionally, or alternatively, include user inputs ( e.g., text data, such as search terms, keywords, URLs, etc.) entered into or submitted to the web browser application; paragraph 0064, note: In at least one embodiment, recommendation system 100 can be partially or fully implemented as one or more
background scripts tied to the operation of a web browser application (e.g., such as an extension of the GOOGLE CHROME BROWSER). Alternatively, recommendation system 100 may be a standalone application configured to inter act with the browser application. Profiler module 102 of recommendation system 100 can be configured to monitor the usage parameters during usage of the browser application. In some 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Bennett in view of Ben-Itzhak in view of Gupta et al. in view of Attenberg et al. with the aforementioned teachings from Ben-Itzhak with the motivation of using a specific type of search result (see Ben-Itzhak paragraphs 0020, 0026, 0064, and 0069), when Bennett practically suggests as much by teaching providing search results to a user (see Bennett figures 7-8) is known. 
As per claim 19, Bennett teaches  A non-transitory computer readable storage medium storing computer program code which, when executed by at least one processor, performs: (see paragraphs 0026 and 0058. Paragraph 00261 note: prior interaction storing module 175 stores the user interactions (from the prior search result pages in a given session) gathered from search terms, results, and interaction gathering module 195 in the client device 157. A search result processing and refinement module 177 analyzes the gathered user interaction data, prior search terms and results and arrives at conclusions regarding how to generate, sort/prioritize the web links of the subsequent search result pages. In FIG. 1, the modules 171 177 may be software stored in memory and executed by a general purpose CPU or may be specific and dedicated hardware and/or software that may function solely to do the functions stated above in a secure and dedicated manner; and paragraph 0058, note: A network browser 910 runs as an application program over the client Operating System (OS) 912. All or a substantial portion of the system software and Page 40 application software components reside in the system Storage (other memory) 908, which is usually computer readable medium or memory devices of some sort, such a flash disk, hard drive, nonvolatile memory, or the like, but may be random access memory similar to system memory 904. All the applications are run by a central processing unit (CPU) or processing circuitry 902, after being loaded into System Memory 904. The CPU may be a general-purpose processor, an application specific integrated circuit (ASIC), an field programmable gate array (FPGA), a graphics processing unit (GPU), digital signal processor (DSP), an embedded controller, a microcontroller unit (MCU), or any other form of execution unit or combinations of the foregoing. System memory 904 is often static random access memory (SRAM), dynamic random access memory (DRAM), cache, a peripheral IC chip, or some other computer readable medium. The Module 914 is similar to the module illustrated and described in FIGS.1-2 as modules 195 and 295 respectively).
prior to receiving a current search term from a client of an search result releasing platform; ( see paragraphs 0019, 0022, and 0055. 

obtaining, by at least one processor, (see paragraph 0026, note: FIG. 1, the modules 171-177 may be software stored in memory and executed by a general purpose CPU or may be specific and dedicated hardware and/or software that may function solely to do the functions stated above in a secure and dedicated manner.).
 for each of a plurality of users, a plurality of historical search terms entered by the user to the search result releasing platform during a first time period and, for each historical search term, one or more historical search results accessed by the user from the search result releasing platform in response to the historical search term;  (see paragraphs 0019-0020.
Paragraph 0019, note: FIG. 1 delivers web link lists (or other forms of search results) based upon prior search terms, prior search results, and user interactions with browser, data, or client device. Specifically, the search server 169 gathers and stores the prior search terms and results delivered to web browser of the client device 157 and utilize some or all of these prior search terms and results to exclude web links that a user of the client device 157 is likely not interested in. This process of pairing down provided search results by eliminating content that the user is not interested in seeing continues over an entire search session, and can progressively provide the user with more useful information as the server become more aware or "in tune" with what the user desired to see for search results. The search session constitutes a series of delivery of search result pages based on an original search string or any number of 
	separately obtaining, by the at least one processor, feature data of each of the plurality of historical search terms, each of the one or more historical search results on the search result releasing platform and each of a plurality of candidate search results on the search result releasing platform, (see paragraphs 0021 and 0037.
	Paragraph 0021, note: After some clicking of the 'next' or 'refine search' buttons on each of these first set of search result pages (resulting is potentially more user interaction search optimization), the user may modify the search string by adding a term to it, deleting a term from it, or changing the logical search construct (i.e., change a "and" to an "or" in the search information, etc). This new input to the search string results in a second set of search result pages, and the process to find this second set of search result pages may attempt to exclude web links that are similar to the web links in the first set of search result pages, and generating new list of sorted web links. Often, this is due to the fact that an assumption is made that the user is still looking for the same information they started looking for, and what was valuable or less valuable to them user when processing the old search string, still applies to the new search string. The exclusion of web links and generation of second set of search result pages is determined by: ( a) the user showing little interest in any of the web links in the first set of search result pages, which is indicated by not opening most of the web links in the first set of search result pages; (b) the user showing a lot of interest in a few web links or search results in the first set of search result pages, which is indicated by opening or spending a lot of time in a certain web page or search result, whereby it can be inferred that the other search results or web pages presented to the user alongside these accessed results were of less interest; ( c) the user  information, the search terms, results and interaction gathering module may skip this part. However, it is often useful to gather search information not only in this current search session, but correlating user behavior to prior search sessions or the location/ context of the search for that user. For example, a user that is searching from work can be assumed to be looking for work related information. If that user is an auto mechanic, the search algorithm can favor auto repair related information instead of just popularity information when presenting the user with search data. If the user is searching from France, he may want more references written in the French language. If the search is coming from the physics building of a local university, the server may assume a certain set of content is desired relating to physics and education. If the user is searching after 6 PM at night, and most of the time the user is searching for the location of good local restaurants at that time, then the server can serve up content more toward that search motive. If the user is often looking for music MP3 files, the server can adjust searches accordingly. At the next block 331, the search support module provides user with popup window, providing questionnaire and choices intended to gather user's intentions regarding the current search. At a next block 335, the search  the gathered user interaction data, prior search results and search terms to the search server, when 'refine search' button is clicked or another event happens within the system).
the candidate search results including common search results (see Figure 7, note: common search results include ones that do not expressly include advertising for example mountain biking, tail rider view, routing with bicycle riders).
 and at least one of promotional search results or advertising search results to be recommended(see Figures 7 and 8. 
Figure 7, note: bicycles for sale and ABC.com Best Bicycle routes; and Figure 8, note: Top Bicycle ranking and mountain biking: ranks). 
 and the feature data being data combined from all of the plurality of users; training, by the at least one processor, the feature data according to a mining model; and obtaining, by the at least one processor through mining using the trained feature data, for each of a plurality of candidate search results on the search result releasing platform, at least one recommendation term corresponding to the candidate search result, and using the at least one recommendation term and the corresponding search result; and (see paragraphs 0055, 0032 and claims 5 and 17.
	Paragraph 0055, note: Basically, the algorithm taught herein can accelerate or collapse the entire field of relevant search terms down to more relevant and focused sub-sets of search terms in a short time by monitoring user interaction, user input, user profiles, user historical interests, etc., as they pertain to this search session, prior user search sessions, or prior Internet search sessions in this similar content space. As an example of  by processing one or more of: (i) user historical search data; (ii) a user profile giving information about the user; and (iii) current environment data that can help correlate the current user's search to searches recently performed by other users seeking similar information; and claim 17, note: wherein the prior interaction storing module accesses search information from similar searches recently performed by other users to help determine which search results would be of more interest to the user).
	in response to receiving the current search term from the client of the search result releasing platform: determining, by the at least one processor, one or more search results from the plurality of candidate search results according to the recommendation terms and the current search term; and  transmitting, by the at least one processor, a notification message of the one or more search results to the client application; (see paragraphs 0032, 0053, and 0055.
	Paragraph 0032, note: The search result processing and refinement module 225 analyzes the gathered user interaction data, prior search terms, and/or prior search results and thus determines how to generate, sort/prioritize the web links of the subsequent search result pages; paragraph 0053, note: FIG. 8 is an exemplary block diagram illustrating snap shot of a second set of search result pages based on a search string delivered by a web browser wherein the second set of search result pages contains refined list of web links sorted on the basis of prior terms, results and user interactions and then preferably on secondary or additional consideration like popularity, presence or lack of presence in the prior search iterations for this search session, and rank in the prior search operation processing. The second set of search result pages result from modifying the search string after delivery of several search result pages based upon an original search string (first set of search result pages). For example, as illustrated in the snap shot of FIG. 7, the original search string may be 'top bicycle riders'. After scrolling through several search result pages containing web links sorted on the basis of popularity ranks, the user may not find what is wanted and may modify the original search string by adding a term, resulting in a search string 'top bicycle riders ranking', as illustrated (italics indicating the added term). The user may add the terms 'ranking' hoping that the search server delivers web links that show top bicycle riders ranking in the world; and paragraph 0055, note: Basically, the algorithm taught herein can accelerate or collapse the entire field of relevant search terms down to more relevant and focused sub-sets of search terms in a short time by monitoring user interaction, user input, user profiles, user historical interests, etc., as they pertain to this search session, prior user search sessions,  similar content space. As an example of the advantage of monitoring prior Internet search sessions in this similar content space, suppose a large earthquake had just hit India. People on the Internet are searching "earthquake dam age." This search string may lead to generic popular earthquake science web sites on the Internet that are ranked high over a long time using general popularity indicators. However, if the server notices that in the last 6 hours, 90% of the users entering a search of this or similar scope wanted to see current news on the recent earthquake in India, the server can provide content to the user accordingly and with greater likelihood that the server is providing the user relevant content to the search requested, under current search conditions, realities, and environments. Therefore, in essence, a search protocol that is more cognoscente of user input and surrounding search content and history is much more likely to provide meaningful content to a user in faster and more user-friendly manner).
	Examiner’s note: the Examiner interprets the broad limitation of "the recommendation terms" to include displaying constraints
wherein the feature data of the each of the historical search terms comprises: a concentration degree with which the historical search term is entered by all of the plurality of users in a concentration time period; a length in word or characters of the historical search term: and a frequency with which the historical search term occurs among historical search terms entered by all of the plurality of users, and (see paragraphs 0055 and 0053. 
Paragraph 0055, note: Basically, the algorithm taught herein can accelerate or collapse the entire field of relevant search terms down to more relevant and focused sub-sets of search terms in a short time by monitoring user interaction, user input, user 
wherein the feature data of each of the historical search result comprises: a type of the historical search result; (see paragraph 0032, note: The prior interactions may include any of the user interactions with search results or searchable web pages/links, such as duration of a web page opening, content that was skipped by the user, number of clicks within a search result or web page, a recording of the type of content visited in the search results (video, PDF, text, pictures, ads, etc.), the type of sub-links clicked on within search results, user input into the browser to assist in identification of valuable content, etc.).
at least one description term of the historical search result obtained; (see paragraph 0019, note: The refined search results will exclude web links that are similar to the ones that user historically or previously showed no interest in via previous search result pages or via previous search operations).
a thematic term obtained; (see Figure 7, note: search results regarding bikes related to a search term top bicycle riders).
and a value obtained from the text description of the historical search result (see paragraphs 0032 and 0040. Paragraph 0032, note: The prior interactions may include any of the user interactions with search results or searchable web pages/links, such as duration of a web page opening, content that was skipped by the user, number of clicks within a search result or web page, a recording of the type of content visited in the search results (video, PDF, text, pictures, ads, etc.), the type of sub-links clicked on within search results, user input into the browser to assist in identification of valuable content, etc.; and paragraph 0040, note: A long duration of opening may indicate a lot of interest in content of that type or quality).
While Bennett clearly teaches providing search results based on user history (including the current user and other users’ past history accessing or interaction with search results based on inputted search queries), Bennett does not expressly teach as amended (1) a search result can be an application or search results can be applications and further while Bennett clearly teaches using collected history data to provide targeted search results to users Bennett does not expressly teach (2) storing collected correlations in a database or more specifically as recited in claims and storing the at least one recommendation term and the corresponding application in an application database and determining an application according to information in the application database.  Further while Bennett clearly teaches correlating user search history to determine what relevant information to provide a user in the further and storing information, Bennett et al. does not expressly teach (3) a number of times the historical search term is entered by all of the plurality of users in a measurement time period;, (4) and a frequency with which the term occurs among a bag-of words of all terms, (5) by segmenting a text description of the application and from the text description of the historical application, and (6) storing information in a vector 
However, Ben-Itzhak which is in the art of recommending software applications based on a user’s and other user’s interest and user patterns, to a specific user, as a result of a search (see paragraphs 0006-0008, 0064 and Figures 4-5) teaches (1) a search result can be an application or search results can be applications (see paragraphs 0020, 0026, 0064, and 0069.
	Paragraph 0020, note: As discussed above, users can generally learn about new or existing software products by conducting Internet searches on their computers ( e.g., using a search engine, such as GOOGLE, via a web browser application installed on their computers). For example, if a user searches the keyword "antivirus", a search engine may return search results including web sites that contain information on anti-virus software products; paragraph 0026, note: above. In various embodiments, the usage parameters can additionally, or alternatively, include user inputs ( e.g., text data, such as search terms, keywords, URLs, etc.) entered into or submitted to the web browser application; paragraph 0064, note: In at least one embodiment, recommendation system 100 can be partially or fully implemented as one or more
background scripts tied to the operation of a web browser application (e.g., such as an extension of the GOOGLE CHROME BROWSER). Alternatively, recommendation 
	And (2) storing collected correlations in a database or more specifically as recited in claims and storing the at least one recommendation term and the corresponding application in an application database and determining an application according to information in the application database (see paragraphs 0067, 0012, 0028, and 0017.
	Paragraph 0067, note: Miner module 106 can also interface with inventory database 108 to identify software applications that are relevant to the extracted words or terms. In at least one embodiment, inventory database 108 can be configured as a relational database (e.g., a lookup table) containing words or terms indexed with information regarding corresponding software applications. Miner module 106 can query inventory database 108 with the extracted terms or words to retrieve information regarding matching software applications. In some embodiments, miner module 106 
108 via a separate module, such as inventory module 110; paragraph 0012, note: The method may additionally include recommending a software application ( or applications) belonging to the determined category. The recommended software application
(i.e., product) may be cataloged in a software-application inventory database; paragraph 0017, note: The system may include a database module for storing the collected usage parameters, and the database module may be configured to store rules applied by the miner to identify the potentially beneficial functionality, and/ or nominal values corresponding to one of the usage parameters;  paragraph 0028, note: The miner module can also interface with a software application inventory database ( e.g., similar to the inventory database described above) to identify software applications relevant to the search words or terms. The inventory database can be a relational database (e.g., a lookup table) containing words or terms indexed with information regarding associated software applications. The miner module can query the inventory database with some or all of the identified terms or words to retrieve information regarding matching software applications. In some embodiments, the miner module can be configured to interface directly with the inventory database. In other embodiments, the miner module can communicate with the inventory database via a separate module, such as the inventory module described above). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Bennett with the aforementioned teachings rom Ben-Itzhak with the motivation of using a specific type of paragraphs 0020, 0026, 0064, and 0069) as well as providing a known way of storing related information in a database to be able to use the information later for determinations (see Ben-Itzhak paragraphs 0067, 0012, 0028, and 0017), when Bennett practically suggests as much by teaching providing search results to a user (see Bennett figures 7-8) and using the correlated or related information previously determined to be able to later provide search results (e.g. make a determination)(see Bennett paragraphs 0055, 0032 and claims 5 and 17) are both known. 
While Bennett in view of Ben-Itzhak clearly teaches correlating user search history to determine what relevant information to provide a user in the further and storing information, Bennett et al. does not expressly teach (3) a number of times the historical search term is entered by all of the plurality of users in a measurement time period;, (4) and a frequency with which the term occurs among a bag-of words of all terms, (5) by segmenting a text description of the application and from the text description of the historical application, and (6) storing information in a vector 
	However, Gupta which is in the art of providing ads to users based on searches (see abstract) teaches (3) a number of times the historical search term is entered by all of the plurality of users in a measurement time period (see paragraph 0063, note: At block 650 the service provider 130 may analyze the search history of each keyword related to the selected category. For example, the service provider 130 may count the number of times each keyword was searched for by one of the users 120AA-NA over a period of time, such as the last week.).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Bennett in view of Ben-Itzhak with the 
	Bennett in view of Ben-Itzhak in view of Gupta does not expressly teach (4) and a frequency with which the term occurs among a bag-of-words of all terms, (5) obtained by segmenting a text description of the application and from the text description of the historical  application and (6) storing information in a vector.
	However, Attenberg et al. which is in the art of machine learning (see Figure 2) (4) teaches and a frequency with which the term occurs among a bag-of-words of  all terms (see paragraph 0027, note: For example, the feature extractor 208 analyzes text documents using a text processing module by extracting keywords from the text of documents. Keywords are identified by, for example, using a word occurrence frequency model ( colloquially described as "a bag-of-words" representation). The most frequently occurring words, omitting articles, transitions, and the like, are selected as keywords. In other embodiments, the keyword identification includes using identified text fields, such as terms used in a title, a summary, an abstract, a first sentence of a paragraph, or other field occurring in the text document In yet other embodiments, keywords are identified by identifying a name in the text, whether of an individual or an entity. These names are identified by using a reference database and/or publicly accessible algorithms including, for example, ThompsonReuters OpenCalais, Google Refinery, Zemanta, and others).
	(5) obtained by segmenting a text description of the application and from the text description of the historical application (see paragraph 0027, note: For example, the feature  extracting keywords from the text of documents. Keywords are identified by, for example, using a word occurrence frequency model ( colloquially described as "a bag of- words" representation). The most frequently occurring words, omitting articles, transitions, and the like, are selected as keywords. In other embodiments, the keyword identification includes using identified text fields, such as terms used in a title, a summary, an abstract, a first sentence of a paragraph, or other field occurring in the text document. In yet other embodiments, keywords are identified by identifying a name in the text, whether of an individual or an entity. These names are identified by using a reference database and/or publicly accessible algorithms including, for example, Thompson Reuters OpenCalais, Google Refinery, Zemanta, and others).
	(6) storing information in a vector (see Figure 3 and paragraphs 0026 and 0032.
	Figure 3, note: create feature vector for user actions on media object; paragraph
0026, note: The feature extractor 208 extracts task-agnostic features vectors from the user-provided actions stored in the input log 204, thereby developing a data set of task agnostic features that are be applied generically to a variety of machine learning algorithms, subject matter, and a variety of user actions. To accomplish the extraction of task-agnostic features, the feature extractor 208 does not merely extract action specific features and custom -built models for different actions. Rather, the feature extraction algorithm of the feature extractor 208 is kept as generic as possible by defining a set of media objects ( e.g., photos, documents, audio, video), rather than a set of specific actions, that are analyzed using a set of generic feature extractor processing modules for each type of media object; and paragraph 0032, note: The combined features extracted from a media object are then combined into an overall numeric vector representing all that is  provided to the machine learning module 210, which includes the training module 212, the performance evaluator 216, and the prediction module 220. These components of the machine learning module 210 operate to, as described above, learn from user provided input so that machine input replaces user input).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Bennett in view of Ben-Itzhak in view of Gupta with the aforementioned teachings from Attenberg et al. with the motivation of using a commonly known technique in machine learning to extract information of importance as well as a known way of storing information (see Attenberg paragraphs0026-0027 and 0032), when extracting information of importance based on frequency of occurrence (see Bennett paragraph 0055) and storing gathered data (see Bennett Figure 2) are known. 

As per claim 20, Bennett teaches    
wherein the obtaining the at least one recommendation term comprises: for each historical search term, determining according to the feature data of the historical search term, whether the historical search term is valid; for each candidate search result, determining according to the feature data of the candidate search result and the feature data of each historical search result, at least one similar historical search result that is similar to the candidate search result; and using a valid historical search term corresponding to the at least one similar historical search result, as the recommendation search term (see paragraphs 0055, 0032 and claims 5 and 17.
 by processing one or more of: (i) user historical search data; (ii) a user profile giving information about the user; and (iii) current environment data that can help correlate the current user's search to searches recently performed by other users seeking similar information; and claim 17, note: wherein the prior interaction storing module accesses  determine which search results would be of more interest to the user).
While Bennett clearly teaches providing search results based on user history (including the current user and other users’ past history accessing or interaction with search results based on inputted search queries), Bennett does not expressly teach as amended (1) a search result can be an application. 
However, Ben-Itzhak which is in the art of recommending software applications based on a user’s and other user’s interest and user patterns, to a specific user, as a result of a search (see paragraphs 0006-0008, 0064 and Figures 4-5) teaches (1) a search result can be an application (see paragraphs 0020, 0026, 0064, and 0069.
	Paragraph 0020, note: As discussed above, users can generally learn about new or existing software products by conducting Internet searches on their computers ( e.g., using a search engine, such as GOOGLE, via a web browser application installed on their computers). For example, if a user searches the keyword "antivirus", a search engine may return search results including web sites that contain information on anti-virus software products; paragraph 0026, note: above. In various embodiments, the usage parameters can additionally, or alternatively, include user inputs ( e.g., text data, such as search terms, keywords, URLs, etc.) entered into or submitted to the web browser application; paragraph 0064, note: In at least one embodiment, recommendation system 100 can be partially or fully implemented as one or more
background scripts tied to the operation of a web browser application (e.g., such as an extension of the GOOGLE CHROME BROWSER). Alternatively, recommendation system 100 may be a standalone application configured to inter act with the browser 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Bennett in view of Ben-Itzhak in view of Gupta et al. in view of Attenberg et al. with the aforementioned teachings from Ben-Itzhak with the motivation of using a specific type of search result (see Ben-Itzhak paragraphs 0020, 0026, 0064, and 0069), when Bennett practically suggests as much by teaching providing search results to a user (see Bennett figures 7-8) is known.

12.	 Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (United States Patent Application Publication Number: US 2009/0282023) further in view of Ben-Itzhak (United States Patent Application Publication Number: US 2015/0242470) further in view of Gupta et al. (United States Patent Application Publication Number: US 2009/0248486) further in view of Attenberg et al. (United States .
	As per claim 6, Bennett in view of Ben-Itzhak in view of Gupta further in view of Attenberg et al. does not expressly teach wherein the historical search term is determined as valid If: the concentration degree of the historical search term is less than an entropy threshold; the number of times the historical search term is entered is less than a quantity threshold; the length of the historical search term is less than a length threshold; or the frequency of the historical search term is less than a frequency threshold.
	However, Mancini which is in the art of profiling users (see abstract) teaches wherein the historical search term is determined as valid if: the concentration degree of the historical search term is less than an entropy threshold: the number of times the historical search term is entered is less than a quantity threshold; the length of the historical search term is less than a length threshold: or the frequency of the historical search term is less than a frequency threshold (see paragraphs 0098 and 0148.
	Paragraph 0098, note: The site analysis file 802 may optionally specify that the identification data structures 312, 400 are to be analyzed from a single site 306, a group of selected sites 306, or all of the sites 306. For example, the site analysis file 802 may indicate a system generated user interest should be recorded in the user profile data structure 314 when a certain number of searches occurs on topic or category on a certain number of sites 306 within a certain time period; and paragraph 0148, note: the searches threshold has been met, a system generated user interest may be recorded in the user profile data structure 314 at block 1616 for the analysis file accessed at block 
	Examiner’s note: number of searches has to meet a certain period of time, e.g. the length of the historical search term is less than a length threshold or the frequency of the historical search term is less than a frequency threshold. Only one alternative is required by the claims based on the recited “or”
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Bennett in view of Ben-Itzhak in view of Gupta further in view of Attenberg et al. with the aforementioned teachings from Mancini with the motivation of providing a common way of determining a user is interested in something if they search it a number of times over a short period of time (See Mancini paragraphs 0098 and 0148), when determining trending topics over a short period of time (see Bennett paragraph 0055), and profiling users based on previous interest ( see Bennett 0019-0022) are both known.
	As per claim 15, Bennett in view of Ben-Itzhak in view of Gupta further in view of Attenberg et al. does not expressly teach wherein the historical search term is determined as valid If: the concentration degree of the historical search term is less than an entropy threshold; the number of times the historical search term is entered is less than a quantity threshold; the length of the historical search term is less than a length threshold; or the frequency of the historical search term is less than a frequency threshold.
	However, Mancini which is in the art of profiling users (see abstract) teaches wherein the historical search term is determined as valid if: the concentration degree of the historical search term is less than an entropy threshold: the number of times the historical search term is entered is less than a quantity threshold; the length of the historical search term is less than a length threshold: or the frequency of the historical search term is less than a frequency threshold (see paragraphs 0098 and 0148.
	Paragraph 0098, note: The site analysis file 802 may optionally specify that the identification data structures 312, 400 are to be analyzed from a single site 306, a group of selected sites 306, or all of the sites 306. For example, the site analysis file 802 may indicate a system generated user interest should be recorded in the user profile data structure 314 when a certain number of searches occurs on topic or category on a certain number of sites 306 within a certain time period; and paragraph 0148, note: the searches threshold has been met, a system generated user interest may be recorded in the user profile data structure 314 at block 1616 for the analysis file accessed at block 1602. By way of an example, if a user looks at a number of web pages (e.g., fifty web pages) for a period of time ( e.g., a five day period of time) on a same heading or a same topic, then a system generated user interest for the heading or topic may be created within the user profile data structure 314 at block 1616. If the searches threshold has not been met at decision block 1610, the method 1600 may proceed to decision block 1612).
Examiner’s note: number of searches has to meet a certain period of time, e.g. the length of the historical search term is less than a length threshold or the frequency of the historical search term is less than a frequency threshold. Only one alternative is required by the claims based on the recited “or”
Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Bennett in view of Ben-Itzhak in view of Gupta further in view of Attenberg et al. with the aforementioned teachings from Mancini with the motivation of providing a common way of determining a user is interested in something if they search it a number of times over a short period of time (See Mancini paragraphs 0098 and 0148), when determining trending topics over a short period of time (see Bennett paragraph 0055), and profiling users based on previous interest ( see Bennett 0019-0022) are both known.

13. 	Claims 7-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (United States Patent Application Publication Number: US 2009/0282023) further in view of Ben-Itzhak (United States Patent Application Publication Number: US 2015/0242470) further in view of Attenberg et al. (United States Patent Application Publication Number: US 2013/0282630).
	As per claim 7, Bennett teaches 
	Wherein the feature data of each of the historical search results comprises: a type of the historical search result; (see paragraph 0032, note: The prior interactions may include any of the user interactions with search results or searchable web 
	at least one description term of the historical search result (see paragraph 0019, note: The refined search results will exclude web links that are similar to the ones that user historically or previously showed no interest in via previous search result pages or via previous search operations).
	a thematic term obtained (see Figure 7, note: search results regarding bikes related to a search term top bicycle riders). 
	and a value obtained (see paragraphs 0032 and 0040.
	Paragraph 0032, note: The prior interactions may include any of the user interactions with search results or searchable web pages/links, such as duration of a web page opening, content that was skipped by the user, number of clicks within a search result or web page, a recording of the type of content visited in the search results (video, PDF, text, pictures, ads, etc.), the type of sub-links clicked on within search results, user input into the browser to assist in identification of valuable content, etc.; and paragraph 0040, note: A long duration of opening may indicate a lot of interest in content of that type or quality). 
While Bennett clearly teaches providing search results based on user history (including the current user and other users’ past history accessing or interaction with search results based on inputted search queries), Bennett does not expressly teach as amended (1) a search result application or search results can be applications, (2) obtained by segmenting a text description of the application and obtained from the text description of the historical application, and (3) storing information in a vector.
However, Ben-Itzhak which is in the art of recommending software applications based on a user’s and other user’s interest and user patterns, to a specific user, as a result of a search (see paragraphs 0006-0008, 0064 and Figures 4-5) teaches (1) a search result can be an application or search results can be applications (see paragraphs 0020, 0026, 0064, and 0069.
	Paragraph 0020, note: As discussed above, users can generally learn about new or existing software products by conducting Internet searches on their computers ( e.g., using a search engine, such as GOOGLE, via a web browser application installed on their computers). For example, if a user searches the keyword "antivirus", a search engine may return search results including web sites that contain information on anti-virus software products; paragraph 0026, note: above. In various embodiments, the usage parameters can additionally, or alternatively, include user inputs ( e.g., text data, such as search terms, keywords, URLs, etc.) entered into or submitted to the web browser application; paragraph 0064, note: In at least one embodiment, recommendation system 100 can be partially or fully implemented as one or more
background scripts tied to the operation of a web browser application (e.g., such as an extension of the GOOGLE CHROME BROWSER). Alternatively, recommendation system 100 may be a standalone application configured to inter act with the browser application. Profiler module 102 of recommendation system 100 can be configured to monitor the usage parameters during usage of the browser application. In some embodiments, profiler module 102 can include one or more event handlers for detecting 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Bennett in view of Ben-Itzhak with the aforementioned teachings rom Ben-Itzhak with the motivation of using a specific type of search result (see Ben-Itzhak paragraphs 0020, 0026, 0064, and 0069), when Bennett practically suggests as much by teaching providing search results to a user (see Bennett figures 7-8) is known. 
	Bennett in view of Ben-Itzhak does not expressly teach (2) obtained by segmenting a text description of the application and obtained from the text description of the historical application, and (3) storing information in a vector
	However, Attenberg et al. which is in the art of machine learning (see Figure 2) teaches (2) obtained by segmenting a text description of the application and obtained from the text description of the historical application (see paragraph 0027, note: For example, the feature extractor 208 analyzes text documents using a text processing module by extracting keywords from the text of documents. Keywords are identified by, for example, using a word occurrence frequency model (colloquially described as "a bag-of-words" representation). The most frequently occurring words, omitting articles, 
	(3) storing information in a vector (see Figure 3 and paragraphs 0026 and 0032. 	Figure 3, note: create feature vector for user actions on media object paragraph 0026, note: The feature extractor 208 extracts task-agnostic features vectors from the user-provided actions stored in the input log 204, thereby developing a data set of task agnostic features that are be applied generically to a variety of machine learning algorithms, subject matter, and a variety of user actions. To accomplish the extraction of task-agnostic features, the feature extractor 208 does not merely extract action specific features and custom -built models for different actions. Rather, the feature extraction algorithm of the feature extractor 208 is kept as generic as possible by defining a set of media objects ( e.g., photos, documents, audio, video), rather than a set of specific actions, that are analyzed using a set of generic feature extractor processing modules for each type of media object; and paragraph 0032, note: The combined features extracted from a media object are then combined into an overall numeric vector representing all that is known about an object. The combined feature vector is then provided to the machine learning module 210, which includes the training module 212, the performance evaluator 216, and the prediction module 220. These components of 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in in the art to have modified Bennett in view of Ben-Itzhak with the aforementioned teachings from Attenberg et al. with the motivation of providing a way of determining content about the document (see Attenberg et al. paragraph 0027) as well as a known way of storing information (see Attenberg et al. paragraphs 0026-0027 and 0032), when determining the content in the document and the quality of the document (see Bennett paragraphs 0040 and 0032) and storing gathered data (see Bennett Figure 2) are both known.
	As per claim 8, Bennett teaches
wherein the obtaining the at least one recommendation term comprises: for each historical search term, determining according to the feature data of the historical search term, whether the historical search tern is valid; for each candidate search result, determining according to the feature data of the candidate search result and the feature data of each historical search result, at least one similar historical search result that is similar to the candidate search result; and using a valid historical search term corresponding to the at least one similar historical search result, as the recommendation search term (see paragraphs 0055, 0032 and claims 5 and 17.
	Paragraph 0055, note: Basically, the algorithm taught herein can accelerate or collapse the entire field of relevant search terms down to more relevant and focused sub-sets of search terms in a short time by monitoring user interaction, user input, user profiles, user historical interests, etc., as they pertain to this search session, prior user search  by processing one or more of: (i) user historical search data; (ii) a user profile giving information about the user; and (iii) current environment data that can help correlate the current user's search to searches recently performed by other users seeking similar information; and claim 17, note: wherein the prior interaction storing module accesses search information from similar searches recently performed by other users to help determine which search results would be of more interest to the user).
While Bennett clearly teaches providing search results based on user history (including the current user and other users’ past history accessing or interaction with search results based application. 
However, Ben-Itzhak which is in the art of recommending software applications based on a user’s and other user’s interest and user patterns, to a specific user, as a result of a search (see paragraphs 0006-0008, 0064 and Figures 4-5) teaches (1) a search result can be an application (see paragraphs 0020, 0026, 0064, and 0069.
	Paragraph 0020, note: As discussed above, users can generally learn about new or existing software products by conducting Internet searches on their computers ( e.g., using a search engine, such as GOOGLE, via a web browser application installed on their computers). For example, if a user searches the keyword "antivirus", a search engine may return search results including web sites that contain information on anti-virus software products; paragraph 0026, note: above. In various embodiments, the usage parameters can additionally, or alternatively, include user inputs ( e.g., text data, such as search terms, keywords, URLs, etc.) entered into or submitted to the web browser application; paragraph 0064, note: In at least one embodiment, recommendation system 100 can be partially or fully implemented as one or more
background scripts tied to the operation of a web browser application (e.g., such as an extension of the GOOGLE CHROME BROWSER). Alternatively, recommendation system 100 may be a standalone application configured to inter act with the browser application. Profiler module 102 of recommendation system 100 can be configured to monitor the usage parameters during usage of the browser application. In some embodiments, profiler module 102 can include one or more event handlers for detecting browser-related activities, including but not limited to user instructions to the browser 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Bennett in view of Ben-Itzhak in view of Attenberg et al. with the aforementioned teachings from Ben-Itzhak with the motivation of using a specific type of search result (see Ben-Itzhak paragraphs 0020, 0026, 0064, and 0069), when Bennett practically suggests as much by teaching providing search results to a user (see Bennett figures 7-8) is known. 
As per claim 9, Bennett teaches,
	wherein the at least one similar historical search result is determined as similar to the candidate search result if: a type of the candidate search result is a same as a type of the historical search result; all description terms of the candidate search result are same as all description terms of the historical search result, or a portion of the description terms of the candidate search result are same as some of the description terms of the historical search result: a thematic term of the candidate search result is a same term as a thematic term of the historical search result; or a vector of the candidate search result is a same value as a vector of the historical term (see paragraphs 0032, 0037, 0040, and 0055.
Paragraph 0032, note: The search result processing and refinement module 225 analyzes the gathered user interaction data, prior search terms, and/or prior search results and thus determines how to generate, sort/prioritize the web links of the subsequent search result pages; and paragraph 0037, note: Via the block or step 321, the search terms, results and interaction gathering module 195 recognizes clicks on search results ( web links displayed in the search result page) and determines the duration for which the web pages are about user intentions such as what type of web links the user is looking for or not looking for and potentially what type of specific content or key phrases/material the user is focusing on via his search efforts. For example, a long duration of opening of web page may inform the search server that user is interested in that kind of web pages, or a lot of clicking and following of sub-links within one search result or searchable web page may indicate significant interest in that type of content. At the next block 323, the search terms, results and interaction gathering module 195 determines the duration of search result page viewing before a 'next' button is clicked. For example, a long stay on the current search result page may indicate the search server that the user is interested in the current search result page that is displayed. However, a quick move through a page without stopping to view the content much may indicate moderate to low interest. At the next block 325, the search terms, results and interaction gathering module 195 determines the search result page viewing before a 'prev' button is clicked. At the next block 327, the search terms, results and interaction gathering module 195 determines the duration of search res ult page viewing before a 'refine search' button is clicked. At the next block 329, the search terms, results and interaction gathering module 195 gathers information about prior paragraph 0055, note: Basically, the algorithm taught herein can accelerate or collapse the entire field of relevant search terms down to more relevant and focused sub-sets of search terms in a short time by monitoring user interaction, user input, user profiles, user historical interests, etc., as they pertain to this search session, prior user search sessions, or prior Internet search sessions in this similar content space. As an example of the advantage of monitoring prior Internet search sessions in this similar content space, suppose a large earthquake had just hit India. People on the Internet are searching "earthquake damage." This search string may lead to generic popular earthquake science web sites on the Internet that are ranked high over a long time using general popularity indicators. However, if the server notices that in the last 6 hours, 90% of the users entering a search of this or similar scope wanted to see current news on the recent earthquake in India, the server can provide content to the user accordingly and with greater likelihood that the server is providing the user relevant content to the search requested, under current search conditions, realities, and environments. Therefore, in essence, a search protocol that is more cognoscente of user input and 
	Examiner’s note: the Examiner interprets only one to be required based on the recited "or" in the claim.
While Bennett clearly teaches providing search results based on user history (including the current user and other users’ past history accessing or interaction with search results based on inputted search queries), Bennett does not expressly teach as amended (1) a search result can be an application. 
However, Ben-Itzhak which is in the art of recommending software applications based on a user’s and other user’s interest and user patterns, to a specific user, as a result of a search (see paragraphs 0006-0008, 0064 and Figures 4-5) teaches (1) a search result can be an application (see paragraphs 0020, 0026, 0064, and 0069.
	Paragraph 0020, note: As discussed above, users can generally learn about new or existing software products by conducting Internet searches on their computers ( e.g., using a search engine, such as GOOGLE, via a web browser application installed on their computers). For example, if a user searches the keyword "antivirus", a search engine may return search results including web sites that contain information on anti-virus software products; paragraph 0026, note: above. In various embodiments, the usage parameters can additionally, or alternatively, include user inputs ( e.g., text data, such as search terms, keywords, URLs, etc.) entered into or submitted to the web browser application; paragraph 0064, note: In at least one embodiment, recommendation system 100 can be partially or fully implemented as one or more

	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Bennett in view of Ben-Itzhak in view of Attenberg et al. with the aforementioned teachings rom Ben-Itzhak with the motivation of using a specific type of search result (see Ben-Itzhak paragraphs 0020, 0026, 0064, and 0069), when Bennett practically suggests as much by teaching providing search results to a user (see Bennett figures 7-8) is known. 
	As per claim 16, Bennett teaches 
	Wherein the feature data of each of the historical search results comprises: a type of the historical search result; (see paragraph 0032, note: The prior interactions may include any of the user interactions with search results or searchable web 
	at least one description term of the historical search result (see paragraph 0019, note: The refined search results will exclude web links that are similar to the ones that user historically or previously showed no interest in via previous search result pages or via previous search operations).
	a thematic term obtained (see Figure 7, note: search results regarding bikes related to a search term top bicycle riders). 
	and a value obtained (see paragraphs 0032 and 0040.
	Paragraph 0032, note: The prior interactions may include any of the user interactions with search results or searchable web pages/links, such as duration of a web page opening, content that was skipped by the user, number of clicks within a search result or web page, a recording of the type of content visited in the search results (video, PDF, text, pictures, ads, etc.), the type of sub-links clicked on within search results, user input into the browser to assist in identification of valuable content, etc.; and paragraph 0040, note: A long duration of opening may indicate a lot of interest in content of that type or quality). 
While Bennett clearly teaches providing search results based on user history (including the current user and other users’ past history accessing or interaction with search results based on inputted search queries), Bennett does not expressly teach as amended (1) a search result application or search results can be applications, (2) obtained by segmenting a text description of the application and obtained from the text description of the historical application, and (3) storing information in a vector.
However, Ben-Itzhak which is in the art of recommending software applications based on a user’s and other user’s interest and user patterns, to a specific user, as a result of a search (see paragraphs 0006-0008, 0064 and Figures 4-5) teaches (1) a search result can be an application or search results can be applications (see paragraphs 0020, 0026, 0064, and 0069.
	Paragraph 0020, note: As discussed above, users can generally learn about new or existing software products by conducting Internet searches on their computers ( e.g., using a search engine, such as GOOGLE, via a web browser application installed on their computers). For example, if a user searches the keyword "antivirus", a search engine may return search results including web sites that contain information on anti-virus software products; paragraph 0026, note: above. In various embodiments, the usage parameters can additionally, or alternatively, include user inputs ( e.g., text data, such as search terms, keywords, URLs, etc.) entered into or submitted to the web browser application; paragraph 0064, note: In at least one embodiment, recommendation system 100 can be partially or fully implemented as one or more
background scripts tied to the operation of a web browser application (e.g., such as an extension of the GOOGLE CHROME BROWSER). Alternatively, recommendation system 100 may be a standalone application configured to inter act with the browser application. Profiler module 102 of recommendation system 100 can be configured to monitor the usage parameters during usage of the browser application. In some embodiments, profiler module 102 can include one or more event handlers for detecting 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Bennett in view of Ben-Itzhak with the aforementioned teachings rom Ben-Itzhak with the motivation of using a specific type of search result (see Ben-Itzhak paragraphs 0020, 0026, 0064, and 0069), when Bennett practically suggests as much by teaching providing search results to a user (see Bennett figures 7-8) is known. 
	Bennett in view of Ben-Itzhak does not expressly teach (2) obtained by segmenting a text description of the application and obtained from the text description of the historical application, and (3) storing information in a vector
	However, Attenberg et al. which is in the art of machine learning (see Figure 2) teaches 2) obtained by segmenting a text description of the application and obtained from the text description of the historical application (see paragraph 0027, note: For example, the feature extractor 208 analyzes text documents using a text processing module by extracting keywords from the text of documents. Keywords are identified by, for example, using a word occurrence frequency model (colloquially described as "a bag-of-words" representation). The most frequently occurring words, omitting articles, 
	(3) storing information in a vector (see Figure 3 and paragraphs 0026 and 0032. Figure 3, note: create feature vector for user actions on media object paragraph 0026, note: The feature extractor 208 extracts task-agnostic features vectors from the user-provided actions stored in the input log 204, thereby developing a data set of task agnostic features that are be applied generically to a variety of machine learning algorithms, subject matter, and a variety of user actions. To accomplish the extraction of task-agnostic features, the feature extractor 208 does not merely extract action specific features and custom -built models for different actions. Rather, the feature extraction algorithm of the feature extractor 208 is kept as generic as possible by defining a set of media objects ( e.g., photos, documents, audio, video), rather than a set of specific actions, that are analyzed using a set of generic feature extractor processing modules for each type of media object; and paragraph 0032, note: The combined features extracted from a media object are then combined into an overall numeric vector representing all that is known about an object. The combined feature vector is then provided to the machine learning module 210, which includes the training module 212, the performance evaluator 216, and the prediction module 220. These components of 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in in the art to have modified Bennett in view of Ben-Itzhak with the aforementioned teachings from Attenberg et al. with the motivation of providing a way of determining content about the document (see Attenberg et al. paragraph 0027) as well as a known way of storing information (see Attenberg et al. paragraphs 0026-0027 and 0032), when determining the content in the document and the quality of the document (see Bennett paragraphs 0040 and 0032) and storing gathered data (see Bennett Figure 2) are both known.
As per claim 17, Bennett teaches    
the third obtaining code comprises: first determining subcode configured to cause the at least one of the at least one processor to, for each historical search term, determine according to the feature data of the historical search term, whether the historical search term is valid; second determining subcode configured to cause the at least one of the at least one processor to, for each candidate search result, determine according to the feature data of the candidate search result and the feature data of each historical search result, at least one similar historical search result that is similar to the candidate search result; and recommendation subcode configured to cause the at least one of the at least one processor to use a valid historical search term corresponding to the at least one similar historical search result, as the recommendation search term (see paragraphs 0055, 0032 and claims 5 and 17.
	Paragraph 0055, note: Basically, the algorithm taught herein can accelerate or collapse the entire field of relevant search terms down to more relevant and focused sub- by processing one or more of: (i) user historical search data; (ii) a user profile giving information about the user; and (iii) current environment data that can help correlate the current user's search to searches recently performed by other users seeking similar information; and claim 17, note: wherein the prior interaction storing module accesses search information from similar searches recently performed by other users to help determine which search results would be of more interest to the user).
application. 
However, Ben-Itzhak which is in the art of recommending software applications based on a user’s and other user’s interest and user patterns, to a specific user, as a result of a search (see paragraphs 0006-0008, 0064 and Figures 4-5) teaches (1) a search result can be an application (see paragraphs 0020, 0026, 0064, and 0069.
	Paragraph 0020, note: As discussed above, users can generally learn about new or existing software products by conducting Internet searches on their computers ( e.g., using a search engine, such as GOOGLE, via a web browser application installed on their computers). For example, if a user searches the keyword "antivirus", a search engine may return search results including web sites that contain information on anti-virus software products; paragraph 0026, note: above. In various embodiments, the usage parameters can additionally, or alternatively, include user inputs ( e.g., text data, such as search terms, keywords, URLs, etc.) entered into or submitted to the web browser application; paragraph 0064, note: In at least one embodiment, recommendation system 100 can be partially or fully implemented as one or more
background scripts tied to the operation of a web browser application (e.g., such as an extension of the GOOGLE CHROME BROWSER). Alternatively, recommendation system 100 may be a standalone application configured to inter act with the browser application. Profiler module 102 of recommendation system 100 can be configured to monitor the usage parameters during usage of the browser application. In some 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Bennett in view of Ben-Itzhak with the aforementioned teachings rom Ben-Itzhak with the motivation of using a specific type of search result (see Ben-Itzhak paragraphs 0020, 0026, 0064, and 0069), when Bennett practically suggests as much by teaching providing search results to a user (see Bennett figures 7-8) is known. 
As per claim 18, Bennett teaches    
	wherein the at least one similar historical search result is determined as similar to the candidate search result if: a type of the candidate search result is a same as a type of the historical search result; all description terms of the candidate search result are same as all description terms of the historical search result, or a portion of the description terms of the candidate search result are same as some of the description terms of the historical search result: a thematic term of the candidate search result is a same term as a thematic term of the historical search result; or a vector of the candidate is a same value as a vector of the historical term (see paragraphs 0032, 0037, 0040, and 0055.
	Paragraph 0032, note: The search result processing and refinement module 225 analyzes the gathered user interaction data, prior search terms, and/or prior search results and thus determines how to generate, sort/prioritize the web links of the subsequent search result pages; and paragraph 0037, note: Via the block or step 321, the search terms, results and interaction gathering module 195 recognizes clicks on search results ( web links displayed in the search result page) and determines the duration for which the web pages are about user intentions such as what type of web links the user is looking for or not looking for and potentially what type of specific content or key phrases/material the user is focusing on via his search efforts. For example, a long duration of opening of web page may inform the search server that user is interested in that kind of web pages, or a lot of clicking and following of sub-links within one search result or searchable web page may indicate significant interest in that type of content. At the next block 323, the search terms, results and interaction gathering module 195 determines the duration of search result page viewing before a 'next' button is clicked. For example, a long stay on the current search result page may indicate the search server that the user is interested in the current search result page that is displayed. However, a quick move through a page without stopping to view the content much may indicate moderate to low interest. At the next block 325, the search terms, results and interaction gathering module 195 determines the search result page viewing before a 'prev' button is clicked. At the next block 327, the search terms, results and interaction gathering module 195 determines the duration of search res ult page paragraph 0055, note: Basically, the algorithm taught herein can accelerate or collapse the entire field of relevant search terms down to more relevant and focused sub-sets of search terms in a short time by monitoring user interaction, user input, user profiles, user historical interests, etc., as they pertain to this search session, prior user search sessions, or prior Internet search sessions in this similar content space. As an example of the advantage of monitoring prior Internet search sessions in this similar content space, suppose a large earthquake had just hit India. People on the Internet are searching "earthquake damage." This search string may lead to generic popular earthquake science web sites on the Internet that are ranked high over a long time using general popularity indicators. However, if the server notices that in the last 6 hours, 90% of the users entering a search of this or similar scope wanted to see current news on the recent earthquake in India, the server can provide content to the user accordingly and with greater likelihood that the server is providing the user relevant content 
	Examiner’s note: the Examiner interprets only one to be required based on the recited "or" in the claim.
While Bennett clearly teaches providing search results based on user history (including the current user and other users’ past history accessing or interaction with search results based on inputted search queries), Bennett does not expressly teach as amended (1) a search result can be an application. 
However, Ben-Itzhak which is in the art of recommending software applications based on a user’s and other user’s interest and user patterns, to a specific user, as a result of a search (see paragraphs 0006-0008, 0064 and Figures 4-5) teaches (1) a search result can be an application (see paragraphs 0020, 0026, 0064, and 0069.
	Paragraph 0020, note: As discussed above, users can generally learn about new or existing software products by conducting Internet searches on their computers ( e.g., using a search engine, such as GOOGLE, via a web browser application installed on their computers). For example, if a user searches the keyword "antivirus", a search engine may return search results including web sites that contain information on anti-virus software products; paragraph 0026, note: above. In various embodiments, the usage parameters can additionally, or alternatively, include user inputs ( e.g., text data, such as search terms, keywords, URLs, etc.) entered into or submitted to the web 
background scripts tied to the operation of a web browser application (e.g., such as an extension of the GOOGLE CHROME BROWSER). Alternatively, recommendation system 100 may be a standalone application configured to inter act with the browser application. Profiler module 102 of recommendation system 100 can be configured to monitor the usage parameters during usage of the browser application. In some embodiments, profiler module 102 can include one or more event handlers for detecting browser-related activities, including but not limited to user instructions to the browser application to navigate to URLs, and user entries of one or more search terms or keywords to the browser application's URL address bar or to an Internet search web page (e.g., GOOGLE or BING) loaded in the browser application's window; and  paragraph 0069, note: In this case, miner module 106 can, for example, access the common database to assist with parsing the user inputs and identifying search terms or words, as well as retrieve information regarding software applications stored in the database that are relevant or match the identified search terms or words). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Bennett in view of Ben-Itzhak in view of Attenberg et al. with the aforementioned teachings from Ben-Itzhak with the motivation of using a specific type of search result (see Ben-Itzhak paragraphs 0020, 0026, 0064, and 0069), when Bennett practically suggests as much by teaching providing search results to a user (see Bennett figures 7-8) is known. 
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	a. 	Clark et al. (United States Patent Number: US 8,954,413) teaches using search analysis to profile a user (see abstract)
	b. 	Qin et al. (United States Patent Application Publication Number: US
2015/0278376) teaches providing a search query result based on modeling a user's historical information (see abstract and Figure 1)
	C. 	Kapoor et al. (United States Patent Application Publication Number:
US 2018/0107742) teaches using a machine learning model to determine search recommendations based on user information (see abstract)
	d.	Goronzy et al. (United States Patent Application Publication Number: US 2006/0156326) teaches methods to create a user profile based on applications used and to specify a suggestion for a next selection to a user (see title and abstract) 
	e.	Mehta et al. (United States Patent Application Publication Number: US 2011/0320307) teaches providing application recommendations based on context like location (see abstract) 
	f.	Holenstein et al. (United States Patent Application Publication Number: US 2012/0271805) teaches predictively suggesting websites based on a website a user has currently navigated to (see abstract and Figures 5-6) 
	g.	Liu et al. (United States Patent Application Publication Number: US 2013/0030954) teaches selecting apps to display in a user’s app store interface based on other users’ trained history with the applications (see abstract and Figure 1) 
Christmas et al. (United States Patent Application Publication Number: US 2015/0050633) displaying relevant apps based on a user’s search (see abstract and paragraphs 0048-0049)
	i.	Huang et al. (United States Patent Application Publication Number: US 2015/0293978) teaches receiving a search query and displaying recommended content items based on that search query (see abstract and Figures 1-2)
	j.	Kuralenok (World Intellectual Property Organization WO 2015/181591) teaches a method and system for recommending an application to a user (see title and abstract) 
	j.	Gupta et al. (United States Patent Application Publication Number: US 2016/0188671) teaches a method and system for recommending applications to users (see title and Figures 4B-4C). 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIERSTEN SUMMERS whose telephone number is (571)272-6542. The examiner can normally be reached on Monday to Friday 07:00a.m.-03:30p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on (571)270-1836. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIERSTEN V SUMMERS/Primary Examiner, Art Unit 3621